Raymond De Leon, et




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 2, 2015

                                    No. 04-14-00751-CV

                           Josefina Alexander GONZALEZ, et al.,
                                          Appellant

                                              v.

                                 Raymond DE LEON, et al.,
                                        Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014-CVQ-001098-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER
      The Appellee’s Unopposed Motion for Leave to File Response to Appellant’s Post
Submission Brief is GRANTED.

It is so ORDERED on this 2nd day of July, 2015.

                                                         PER CURIAM




Attested to:_________________________
               Keith E. Hottle
               Clerk of Court